United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-1253
                                ___________

Louis Anthony Mealer,                  *
                                       *
             Plaintiff-Appellant,      *
                                       *
       v.                              *
                                       *
Service Vending Co., Inc., a Missouri * Appeal from the United States
corporation; Jerry Sumners, Sr.,       * District Court for the Western
individually and as an agent of        * District of Missouri.
Service Vending Co., Inc.;             *
                                       *      [UNPUBLISHED]
             Defendants-Appellees,     *
                                       *
Credit Bureau Services of Missouri,    *
Inc., a Missouri corporation,          *
                                       *
             Defendant.                *
                                  ___________

                           Submitted: November 15, 2001

                               Filed: January 4, 2002
                                ___________

Before WOLLMAN, Chief Judge, JOHN R. GIBSON and FAGG, Circuit Judges.
                             ___________

PER CURIAM.

    Louis Anthony Mealer brought claims under the Fair Credit Reporting Act and
common law claims of invasion of privacy against Service Vending Co. and Jerry
Sumners, Sr. A jury found in Mealer’s favor on the claims against Sumners, but not
against Service Vending. Mealer then sought about $66,000 in attorney’s fees.
Because Mealer did not break out the rate of compensation for the attorneys or
support staff, the district court* sorted through the list of all legal services provided
and determined the different rates requested. Mealer also lumped all hours expended
together, so the district court separated out the hours for each person involved in the
litigation. Next, the district court reviewed Sumner’s objections that certain hours
billed were unreasonable, and specifically addressed the granted objections. The
court also disallowed certain costs. The court then subtracted the unreasonable hours
and calculated the lodestar amount as $45,851.87 for fees and costs. After reviewing
the factors that could require the amount to be adjusted upward or downward stated
in Winter v. Cerro Gordo County Conservation Bd., 925 F.2d 1069, 1074 n.8 (8th Cir.
1991), the district court found the award was excessive given the lack of difficulty or
novelty, the limited success, and the amount of awards in similar cases. The court
reduced the fee award, finding a total award of $26,538.87 would fully compensate
Mealer’s attorneys. The court later denied Mealer’s motion to amend or alter the
award.

       On appeal, Mealer contends the district court abused its discretion in reducing
both the hourly rate and the number of hours in calculating attorney’s fees. He also
argues the district court abused its discretion in denying his motion to alter or amend
the judgment. Having carefully reviewed the record, we conclude the district court
did not abuse its discretion in arriving at the fee award or in denying Mealer’s motion.
Because we have nothing to add to the district court’s explanations, we affirm on the
basis of the district court’s orders. See 8th Cir. R. 47B.

JOHN R. GIBSON, Circuit Judge, concurring in the result and the judgment.


      *
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-